Exhibit 10.1

 



AMENDMENT #1 TO THE AMENDED AND RESTATED

MASTER FRAMEWORK AGREEMENT

 

 

This AMENDMENT #1 TO THE AMENDED AND RESTATED MASTER FRAMEWORK AGREEMENT (this
“Amendment #1”) is made and entered into as of April 1, 2015 (“Amendment
Effective Date”), by and between Amyris, Inc., a Delaware corporation
(“Amyris”), and Total Energies Nouvelles Activités USA, SAS (formerly known as
Total Gas & Power USA, SAS), a société par actions simplifiée organized under
the laws of the Republic of France (“Total”), and amends the Amended and
Restated Master Framework Agreement, dated as of December 2, 2013, by and
between Amyris and Total (the “Master Agreement”).

 

WHEREAS, the Parties desire to amend Article 6 of the Master Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Amendment #1, the Parties agree as follows:

 

1.Defined Terms. All capitalized terms used in this Amendment #1 have the same
meaning as in the Master Agreement except as otherwise noted.

 

2.Amend Article 6. Pursuant to Section 9.1 of the Master Agreement, the Parties
hereby delete Article 6 (including Section 6.1) of the Master Agreement in its
entirety and replace it with the following:

 

“ARTICLE 6

RESERVED”

 

3.No Other Changes. The Master Agreement is amended only to the extent expressly
set forth herein, and all other terms of the Master Agreement shall remain the
same and are not affected by this Amendment #1.

 

4.Counterparts. This Amendment #1 may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Amendment #1 may be executed by
facsimile or other electronic signatures, and such signatures shall be deemed to
bind each Party as if they were original signatures.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment #1 to be executed as
of the Amendment Effective Date by their respective duly authorized officers
below.

 

 



AMYRIS, INC. TOTAL ENERGIES NOUVELLES ACTIVITÉS USA, SAS    

By: /s/ Nicholas Khadder

Name: Nicholas Khadder

Title: General Counsel

By: /s/ Jean-Marc Otero del Val
Name: Jean-Marc Otero del Val
Title: Managing Director



 